Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Response to Amendment
The amendment filed on 20 May 2009 is insufficient to overcome the prior art rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (20210231447) in view of Gutmann et al. (11,004,000). 
As per claims 1, 8, 15,
Ahmed discloses a method for updating a vehicle interaction machine learning model, the method comprising:
analyzing the trajectory information to determine whether a trajectory is a new trajectory type or whether the trajectory is a member of a new interaction (par 39, 40) Ahmed discloses a method that actually analyzes and determines the new route based on performance history;
in response to determining the trajectory is a new trajectory type or the trajectory is a member of a new interaction, updating training data for the vehicle interaction machine learning model with the new trajectory type or the new interaction (par 44, 89) Ahmed teaches that a route is updated utilizing machine learning techniques. See also, Gutmann at Col. 11, ll. 45-64 where it is taught that “the change in orientation of the vehicle’s trajectory over time” may be used to determine the direction based on measuring a vehicle’s angular velocity about its vertical axis in degrees or radians per second in order to determine the orientation of the vehicle and direction. Further, Gutmann also teaches at Col. 12, ll. 29-45, that “prior observed location, current observed location, lateral gap, lateral speed, and relative orientation may be used as input to a machine learning model for each positive and negative instance.” Hence, examiner asserts that Ahmed and Gutmann references teach the claimed limitation.
training the vehicle interaction machine learning model based on the updated training data including the new trajectory type or the new interaction (par 30). See also the Gutmann citations of the previous limitation rejection.
Ahmed does not explicitly disclose:
obtaining trajectory information indicating trajectories of vehicles.
However, Gutmann discloses:
obtaining trajectory information indicating trajectories of vehicles (Col. 11, ll. 64 – Col. 12, ll. 15) Gutmann discloses a computing system obtaining trajectory information.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Gutmann’s obtaining trajectory information indicating trajectories of vehicles to Ahmed’s method for updating a vehicle interaction machine learning model. One would be motivated to do this in order to determine, by the one or more processors, a boundary of the trajectory, the boundary defining at least a two-dimensional area through which the vehicle is expected to travel over a period of time; determining, by the one or more processors.
As per claims 2, 9, 16,
Ahmed discloses the analyzing the trajectory information includes:
comparing the trajectory of the trajectory information to a trajectory type of the plurality of stored trajectory types (par 39, 40); see also Gutmann (Col. 2, ll. 4 – 36).
in response to a comparison result of the comparing indicating a dissimilarity value more than a threshold dissimilarity value, identifying the trajectory as a potential new trajectory type, the potential new trajectory type being added to the plurality of stored trajectory types (par 39, 40); and
in response to the comparison result indicating the dissimilarity value being less than or equal to the threshold dissimilarity value, adding the trajectory to a history of one of the plurality of the stored trajectory types (par 30).
Gutmann further discloses:
obtaining trajectory type information indicating a plurality of stored trajectory types (Col. 11, ll. 64 – Col. 12, ll. 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Gutmann’s obtaining trajectory type information indicating a plurality of stored trajectory types to Ahmed’s method for updating a vehicle interaction machine learning model. One would be motivated to do this in order to determine, by the one or more processors, a boundary of the trajectory, the boundary defining at least a two-dimensional area through which the vehicle is expected to travel over a period of time; determining, by the one or more processors.
As per claims 3, 10, 17,
Ahmed discloses in response to the comparing, determining whether any potential new trajectory types of the plurality of stored trajectory types have sufficient history (par 39, 40, 44);
in response to one or more potential new trajectory types having a sufficient history, verifying whether the one or more potential new trajectory types are new trajectory types (par 39, 40, 44); and 
in response to at least one new trajectory type being verified, adding the at least one new trajectory type as the new trajectory type to the training data (par 39, 40, 44, 89).
	As per claims 4, 11,
	Gutmann discloses the comparing the trajectory of the trajectory information to the trajectory type includes: determining a minimum distance between points of the trajectory to points of the trajectory type (Col. 2, ll. 4 – 36); and 
determining the comparison result by assigning the minimum distance as the dissimilarity value (Col. 2, ll. 4 – 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Gutmann’s the comparing the trajectory of the trajectory information to the trajectory type includes: determining a minimum distance between points of the trajectory to points of the trajectory type and determining the comparison result by assigning the minimum distance as the dissimilarity value to Ahmed’s method for updating a vehicle interaction machine learning model. One would be motivated to do this in order to determine, by the one or more processors, a boundary of the trajectory, the boundary defining at least a two-dimensional area through which the vehicle is expected to travel over a period of time; determining, by the one or more processors.
As per claims 5, 12, 18,
Gutmann discloses obtaining trajectory type information indicating a plurality of stored trajectory types; comparing the first trajectory of the trajectory information to a trajectory type of the plurality of stored trajectory types or comparing the first trajectory to second trajectory of the trajectory information, the first trajectory being for a first vehicle and the second trajectory being for a second vehicle operating at the same time as the first vehicle; and in response to a comparison result of the comparing indicating a value less than a model separation threshold value, determining whether the first trajectory is a member of a new trajectory based on the first trajectory and the trajectory type or the second trajectory (Col. 11, ll. 64 – Col. 12, ll. 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Gutmann’s obtaining trajectory type information indicating a plurality of stored trajectory types; comparing the first trajectory of the trajectory information to a trajectory type of the plurality of stored trajectory types or comparing the first trajectory to second trajectory of the trajectory information, the first trajectory being for a first vehicle and the second trajectory being for a second vehicle operating at the same time as the first vehicle; and in response to a comparison result of the comparing indicating a value less than a model separation threshold value, determining whether the first trajectory is a member of a new trajectory based on the first trajectory and the trajectory type or the second trajectory to Ahmed’s method for updating a vehicle interaction machine learning model. One would be motivated to do this in order to determine, by the one or more processors, a boundary of the trajectory, the boundary defining at least a two-dimensional area through which the vehicle is expected to travel over a period of time; determining, by the one or more processors.
As per claims 6, 13, 19,
Gutmann discloses determining whether an interaction of a first trajectory type of the first trajectory and a second trajectory type of the second trajectory or the trajectory type is equivalent to any interactions stored in an interactions database; and in response to determining that the interaction is not equivalent to any interactions stored in the interactions database, adding the interaction to the interactions database (Col. 2, ll. 53 – 66).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Gutmann’s determining whether an interaction of a first trajectory type of the first trajectory and a second trajectory type of the second trajectory or the trajectory type is equivalent to any interactions stored in an interactions database; and in response to determining that the interaction is not equivalent to any interactions stored in the interactions database, adding the interaction to the interactions database to Ahmed’s method for updating a vehicle interaction machine learning model. One would be motivated to do this in order to determine, by the one or more processors, a boundary of the trajectory, the boundary defining at least a two-dimensional area through which the vehicle is expected to travel over a period of time; determining, by the one or more processors.
As per claims 7, 14, 20,
Gutmann discloses the determining whether the interaction is equivalent to any interactions stored in the interactions database includes determining tile spaces for the interaction and the interactions in the interactions database, the tile spaces being a geographic area and/or speed profile associated with a segment of a trajectory for a first interaction aircraft that is closest to a segment of a trajectory of a second interaction aircraft: determining whether a tile space for the interaction intersects with any of tile spaces for the interactions; and in response to the tile space of the interaction not intersecting with any of the tile spaces for the interactions, determining that the interaction is not equivalent to any interactions stored in the interactions database (Col. 2, ll. 53 – 66).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Gutmann’s determining whether the interaction is equivalent to any interactions stored in the interactions database includes determining tile spaces for the interaction and the interactions in the interactions database, the tile spaces being a geographic area and/or speed profile associated with a segment of a trajectory for a first interaction aircraft that is closest to a segment of a trajectory of a second interaction aircraft: determining whether a tile space for the interaction intersects with any of tile spaces for the interactions; and in response to the tile space of the interaction not intersecting with any of the tile spaces for the interactions, determining that the interaction is not equivalent to any interactions stored in the interactions database to Ahmed’s method for updating a vehicle interaction machine learning model. One would be motivated to do this in order to determine, by the one or more processors, a boundary of the trajectory, the boundary defining at least a two-dimensional area through which the vehicle is expected to travel over a period of time; determining, by the one or more processors.
Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive. Applicant argues that “Ahmed and Gutmann fail to disclose or suggest, inter alia, “in response to determining the trajectory is a new trajectory type or the trajectory is a member of a new interaction, updating training data for the vehicle interaction machine learning model with the new trajectory type or the new interaction; and training the vehicle interaction machine learning model based on the updated training data including the new trajectory type or the new interaction,” as recited in independent claim 1.” Examiner notes that Ahmed discloses in response to determining the trajectory is a new trajectory type or the trajectory is a member of a new interaction, updating training data for the vehicle interaction machine learning model with the new trajectory type or the new interaction (par 44, 89) Ahmed teaches that a route is updated utilizing machine learning techniques. See also, Gutmann at Col. 11, ll. 45-64 where it is taught that “the change in orientation of the vehicle’s trajectory over time” may be used to determine the direction based on measuring a vehicle’s angular velocity about its vertical axis in degrees or radians per second in order to determine the orientation of the vehicle and direction. Further, Gutmann also teaches at Col. 12, ll. 29-45, that “prior observed location, current observed location, lateral gap, lateral speed, and relative orientation may be used as input to a machine learning model for each positive and negative instance.” The information and labeled data may be used to train the machine learning model that identifies whether the object is attempting to enter into the trajectory. Hence, examiner asserts that Ahmed and Gutmann references teach the claimed limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3682